Citation Nr: 9934451	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  93-26 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than July 29, 1992, 
for the award of a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an earlier 
effective date for the grant of a total rating based on 
individual unemployability due to service-connected 
disabilities.  

In November 1993, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  

A hearing officer's decision in January 1994, in effect, 
denied a claim of clear and unmistakable error in the RO's 
failure to grant individual unemployability in 1985 (i.e., an 
October 1986 rating).  The veteran was so notified in the 
February 1994 supplemental statement of the case.  The 
veteran should be formally notified thereof of this decision 
and provided his appellate rights.

It appears that the veteran's claims folder was misplaced 
sometime after June 1996; a rebuilt folder was created in 
December 1997; and the original file located, and associated 
with the rebuilt file, in approximately October 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran filed his original claim for a total rating 
in November 1985, but he withdrew that claim in March 1987.

3.  The veteran filed a claim for a total rating on July 29, 
1992. 


CONCLUSION OF LAW

An effective date prior to July 29, 1992, for the grant of a 
total rating due to individual unemployability is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1, 
3.105(a), 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1985, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  In a January 1986 rating action on another 
issue, the RO noted the claim, but deferred action pending 
further development.  By an October 1986 rating action, the 
RO denied the veteran's claim for a total rating based on 
individual unemployability.  That issue was included in an 
October 1986 statement of the case.  Later that month, he was 
also separately notified of the denial and afforded his 
appellate rights.  The veteran submitted a VA Form 1-9 in 
November 1986, in which he requested a hearing at the RO and 
reasserted his claim that his service-connected bilateral 
phlebitis prevented him from working.  

In a December 1986 letter, the RO informed the veteran that 
he was scheduled for a personal hearing at the RO on March 4, 
1987.  In a statement received at the RO on March 4, 1987, 
the veteran's accredited representative stated that the 
veteran "wishe[d] to withdraw his appeal and hearing 
scheduled for March 4, 1987."  It was further noted that the 
veteran was amending his claim to include additional 
disability for stomach and right knee conditions.  In a 
statement signed by the veteran and received at the RO that 
same day, the veteran noted that he withdrew his request for 
a hearing scheduled for that day and withdrew his appeal.  
The veteran further noted that he was amending his claim to 
include service connection for a stomach condition and right 
knee disability.  "Medical evidence will follow."

Medical evidence submitted subsequent to March 1987 referred 
to gastritis and duodenitis and the effect on those 
conditions of medication used to treat the service-connected 
bilateral phlebitis.  In a May 1987 rating action, the RO 
denied the veteran's claims of service connection for a 
stomach disorder and right knee disability.  The veteran 
expressed disagreement with the determination regarding the 
stomach condition only and perfected his appeal to the Board.  
After remanding the case in September 1989 for further 
development, the appeal was returned to the Board in April 
1991, at which time service connection was granted for a 
stomach disorder, secondary to treatment for the service-
connected bilateral phlebitis.  By a May 1991 rating action, 
the RO assigned a 30 percent rating for active chronic 
gastritis with ulcerations, effective from March 4, 1987.  

In January 1992, the veteran submitted a claim for increased 
rating for the service-connected stomach disorder.  Medical 
records submitted in support of that claim included a 
February 1991 chart extract noting that the veteran was 
receiving Social Security disability benefits due to "his 
nerves."  In a March 1992 rating decision, the RO increased 
the rating to the current level of 40 percent, effective from 
August 21, 1991 and granted a temporary total rating under 
38 C.F.R. § 4.30 (1999), effective December 1, 1991 to 
January 31, 1992.  

In July 1992, the veteran submitted an Application for 
Increased Compensation Based on Unemployability.  In a 
February 1993 rating decision, the RO granted a total rating 
based on individual unemployability, effective from July 29, 
1992, the date the veteran's claim was received at the RO.  
In a March 1993 statement, the veteran requested that the 
total rating be made effective from September 1, 1991, as 
that was the date the ratings for his service-connected 
disabilities met the regulatory percentage requirements.  

In the May 1993 rating action presently on appeal, the RO 
denied the veteran's claim for an earlier effective date for 
the grant of a total rating.  The veteran expressed 
disagreement with that determination and perfected his appeal 
to the Board.  

The veteran appeared at a personal hearing at the RO in 
November 1993 at which time he testified that he felt he was 
entitled to an effective date of November 1985; that is, the 
date of his initial application for a total rating.  When 
questioned about the withdrawal of that initial claim, the 
veteran testified that, at the time, he did not understand 
that he was withdrawing the claim.  He indicated that he 
thought when the claim of secondary service connection was 
being considered, such consideration would include a claim 
for a total rating.  The veteran's accredited representative 
argued that the November 1985 date is appropriate because the 
claims for increased ratings submitted by the veteran 
thereafter included inferred claims for a total rating based 
on individual unemployability.  

A total disability will be considered to exist where there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to secure or 
follow a substantially gainful occupation, without regard to 
advancing age.  Total ratings are authorized for any 
disability or combination of disabilities where these 
requirements are met.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
existence or degree of disability arising from non-service-
connected disorders shall be disregarded in those cases where 
the veteran meets the percentage requirements outlined at 38 
C.F.R. § 4.16(a).  These percentage requirements are met 
where the veteran has a single service-connected disability 
rated at 60 percent or more, or has two or more service-
connected disabilities, one of which is rated at 40 percent 
or more, with a combined rating of all disabilities at 70 
percent or more. 

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110 (West 1991).  The effective date for the 
award of an increased rating, including a total rating based 
upon individual unemployability, shall be the earliest date 
of which it is factually ascertainable that an increase has 
occurred if a claim is received within one year of such date.  
Otherwise, the effective date will be the date that the claim 
is received.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Consequently, if the veteran becomes totally 
disabled due to a service-connected disability, but a formal 
or informal claim is not filed within one year of the date on 
which the total disability arose, the effective date of the 
award shall be determined by the date that the claim is 
received by VA.   The controlling effective date is, 
therefore, affected not only by the date that entitlement 
arose, but also the date that a claim for entitlement is 
received by VA.

In a claim for an earlier effective date for an increased 
rating, including a claim for a total rating based on 
unemployability, the focus is on the date of the claim for 
increase and whether it is factually ascertainable that an 
increase in disability had occurred within one year of such 
date.  A "claim" is defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain records or statements may 
constitute an "informal claim."  If a "formal claim" has not 
been received by VA upon its receipt of an informal claim, VA 
must forward an application to the claimant; the claimant 
must return the formal claim to VA within one year to make 
the date of receipt of the informal claim an appropriate 
effective date for the claim.   

In the present case, the RO determined that the veteran 
submitted a claim for a total rating on the date of receipt 
of the VA Form 21-8940, July 29, 1992.  The veteran has 
alternatively claimed that he is entitled to an effective 
date of November 1985 based on his initial application for a 
total rating or a date in September 1991, the date his 
combined rating reached the regulatory percentage 
requirements.  

As noted hereinabove, the veteran withdrew his initial claim 
for a total rating in March 1987.  Although he and his 
representative argued that the veteran did not really intend 
to withdraw his claim at that time, the record includes 
statements signed by the veteran and his representative 
stating that he intended to withdraw his claim and appeal.  
Although the issue of individual unemployability was 
incorrectly included in the October 1986 statement of the 
case, no notice of disagreement having been filed, he was 
thereafter properly notified of the denial and his appellate 
rights.  His statements in the October 1986 VA Form 1-9, 
Appeal, perfected his appeal on the issues of increased 
ratings for phlebitis and serve as a notice of disagreement 
regarding the issue of individual unemployability.  Thus, his 
appeal of the individual unemployability issue had been 
initiated.  At the time that he withdrew his appeal, the 
veteran submitted additional claims for service connection 
and subsequently submitted medical evidence in support of one 
of those claims.  There was no reference in the evidence 
submitted in support of those claims that the veteran was 
unable to work.  In addition, neither the veteran nor his 
representative presented any arguments regarding the 
veteran's inability to work.  Thus, there was no indication 
that the veteran considered the claim for a total rating to 
be still pending.  As the November 1985 claim was no longer 
pending, having been withdrawn by the veteran, that date 
could not be the effective date of the grant.  

The Board must consider whether the veteran subsequently 
offered medical evidence or allegations that would constitute 
the submission of an informal claim prior to July 29, 1992.  
As noted, although the veteran need not specifically 
enumerate the precise elements of the benefits sought, VA 
regulations require that the veteran identify the benefit 
that is being sought.  38 C.F.R. § 3.155(a).  An informal 
claim must provide sufficient information for VA to infer 
that the veteran is requesting a determination on a certain 
issue, or to infer that the veteran believes that he is 
entitled to a certain benefit.  38 C.F.R. § 3.1(p).

The veteran submitted evidence in connection with the his 
claims of service connection for a stomach disorder and right 
knee disability.  In addition, the Board remanded the case in 
order to obtain additional evidence in connection with the 
claim of service connection for a stomach disorder.  The 
veteran also submitted medical records in connection with his 
January 1992 claim for increase.  Those records provide no 
findings or opinions indicating that the veteran was totally 
disabled as a result of his service-connected disabilities.  
The February 1992 chart entry referring to Social Security 
benefits indicates that the veteran was receiving disability 
benefits because of "his nerves."  The veteran is not 
service-connected for "nerves," a nervous condition or a 
psychiatric disorder.  

After careful review of the evidence of record, the Board 
finds no evidence of an earlier informal claim for a total 
rating within the delimiting period.  None of the statements 
from the veteran or medical evidence received in the relevant 
time period provided indication that the veteran requested a 
determination, or evidence a belief, that he was entitled to 
a total rating based upon his individual unemployability due 
to his service-connected disability.  Thus, the Board 
concludes that an effective date prior to July 29, 1992 is 
not warranted.  


ORDER

Entitlement to an effective date earlier than July 29, 1992, 
for the award of a total disability rating based on 
individual unemployability is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

